Citation Nr: 0124993	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $26,322.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to June 
1955.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2001 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In its decision of February 2001, the 
Committee found that the veteran committed bad faith in 
connection with the creation of the overpayment of pension 
benefits, thereby precluding further consideration of waiver 
of recovery of the debt under the principle of equity and 
good conscience.


REMAND

Appellate review by the Board of this pension overpayment 
case must be deferred as a number of developmental matters, 
both procedural and evidentiary, must be addressed by the RO.

The Committee's decision of February 2001 found bad faith on 
grounds that the veteran's failed to promptly report his 
wife's receipt of Social Security benefits beginning in July 
1995.  In its decision, the Committee described "bad faith" 
as existing "when there is proof of a willful intention to 
either seek an unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation."  (Emphasis 
added).  The Committee repeated the aforementioned 
description of the bad faith standard in the May 2001 
statement of the case.  The emphasized phrase is found in the 
VETERANS BENEFITS ADMINISTRATION (VA) CIRCULAR (CIR.) 20-90-
5, dated February 12, 1990.  The Board finds the Committee's 
citation to this version of the bad faith standard 
inexplicable, however, as a decision of the United States 
Court of Appeals for Veterans Claims (Court) issued in 1996 
invalidated the use of the above-cited italicized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court stated that, ". . . the operative language in 
38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage, the same test 
as only one of the two alternative tests provided for under 
the VA CIRCULAR [20-90-5]."  Richards, 9 Vet. App. 255, 257.  
Thus, the Court concluded that the use of the phrase 
"neglect or refuse to fulfill some duty or contractual 
obligation" found in VBA CIR. 20-90-5 was ". . . 
inconsistent with the regulation [and therefore] cannot be an 
appropriate basis for a bad faith determination."  Id. at 
258.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA may have 
appealed the decision.  See Tobler v. Derwinski, 2 Vet. App. 
8 (1991).  Consequently, a remand to the agency of original 
jurisdiction is required for the purpose of readjudication of 
the claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(Court's precedent decisions generally are given retroactive 
effect with regard to cases in which the administrative or 
judicial review process is not concluded).  Accordingly, the 
veteran's waiver claim must be readjudicated.  Thereafter, if 
the Committee determines that the veteran's actions did not 
constitute fraud, misrepresentation, or bad faith, the issue 
of whether collection of the pension overpayment would be 
against equity and good conscience must be addressed.

Furthermore, the veteran, in several statements raised the 
issue of proper creation of the overpayment.  Specifically, 
the veteran alleges that he notified VA of his wife's receipt 
of Social Security in 1995.  The Court has directed that when 
a debtor requests waiver of an overpayment and also asserts 
that the underlying debt is invalid, the VA must resolve both 
matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  This is because 
a grant or denial of a waiver presupposes the propriety of 
the creation of the indebtedness in the first instance.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In addition to the above, it appears that the RO failed to 
provide the veteran the opportunity to offer testimony in a 
hearing before the Committee, as he requested in his December 
27, 2000 Statement in Support of Claim.  There is no evidence 
to show that he has withdrawn his request for a hearing or 
that any action was taken to process this request by the RO.  

Further, the Board notes that referral of the case to the 
veteran's representative, American Red Cross, for preparation 
of a "Statement of Accredited Representative in Appealed 
Case," VA Form 646, or its equivalent, was not completed 
before certification to the Board in July 2001.  Accordingly, 
in light of the need to remand, the RO should ensure that 
American Red Cross's service officer is allowed to review the 
record on appeal and present written argument on behalf of 
the veteran should any benefit be denied the veteran upon 
readjudication of this case.  See M21-1, Part IV, Subchapter 
VIII, 8.30-33 (Aug. 1996).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103A 
and 5107(a), became law.  Implementing regulations were 
published in August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Court has held that the 
provisions of the VCAA are potentially applicable to waiver 
claims pending on the date of the law's enactment.  See 
Weaver v. Principi, 14 Vet. App. 301 (2001).  
 
Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should adjudicate the issue 
of whether the creation of the 
overpayments were proper, undertaking 
such development as is necessary in 
order to adjudicate the issue and 
address the specific contentions.  If 
the determination is adverse to the 
veteran, the RO should notify him and 
his representative of the determination 
and of his appellate rights, and inform 
him that he must perfect an appeal of 
this issue if he wants the Board to 
consider it.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2001). 

2.  The RO should schedule the veteran 
for a hearing before the Committee 
pursuant to his request of December 2000, 
as noted above.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA and 
its implementing regulations are fully 
complied with and satisfied. 

4.  Upon completion of the above, the 
Committee should review the record for 
the purpose of determining whether or not 
bad faith, fraud or misrepresentation on 
the part of the veteran is supported by 
the facts found, thus precluding 
consideration of the waiver claim on the 
basis of equity and good conscience.  The 
determination must be made in compliance 
with the Court's holding in Richards, 
supra.  Supporting analysis and 
explanation must be provided in 
connection with the readjudication of 
this claim.  If the findings remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the agency of original 
jurisdiction subsequent to the issuance 
of the May 2001 statement of the case.  
The veteran and his representative must 
then be afforded an opportunity to reply 
thereto.

5.  The veteran's representative, 
American Red Cross, should be offered the 
opportunity to prepare a VA Form 646 
addressing the overpayments pursuant to 
established appellate procedures under 
M21-1, Part IV, Subchapter VIII,  8.30-
33.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

